Citation Nr: 0905077	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.


This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 and rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to specially adapted housing 
and to special home adaptation.


FINDINGS OF FACT

1.  The veteran is not service-connected for:  (a) loss, or 
loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (b) blindness in both eyes, having only light 
perception, plus, the anatomical loss or loss of use of one 
lower extremity; (c) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (d) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.

2.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. § 2101(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.809 (2008).

2.  The criteria for assistance in acquiring a special home 
adaptation grant have not been met.  38 U.S.C.A. § 2101(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.809a (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.   Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the veteran in 
April 2004, prior to the initial AOJ decision on his claim 
for specially adapted housing or special home adaptation.  
The Board finds that the content of this notice fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Furthermore, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted appropriate lay evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the appellant.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Clinical records are in the file for treatment from March 
2002 through April 2005.  The veteran was notified in the 
rating decision and Statement of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant was 
afforded a VA examination with respect to this claim in April 
2005.    

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Specially Adapted Housing and Special Home Adaptation

A veteran may be awarded specially adapted housing if he is 
entitled to compensation for permanent and total disability 
due to service-connected disability that results in the loss, 
or permanent loss of use of both lower extremities and 
requires the use of braces, crutches, canes, or a wheelchair 
in order to move from place to place; or, be service-
connected for blindness in both eyes, having only light 
perception, together with the loss, or loss of use of one 
lower extremity; or be service-connected for the loss, or 
permanent loss of use of one lower extremity, together with 
residuals of an organic disease or injury that affects 
balance or ability to move forward and requires the use of 
braces, crutches, canes, or a wheelchair in order to move 
from place to place; or be service-connected for the loss, or 
permanent loss of use of one lower extremity together with 
the loss, or permanent loss of use, of one upper extremity 
that affects balance or ability to move forward and requires 
the use of braces, crutches, canes, or a wheelchair in order 
to move from place to place.  38 U.S.C.A. § 2101(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.809 (2008).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  In order to be entitled to 
special home adaptation, the veteran must not be entitled to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor have 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a).  A veteran may be 
entitled to special home adaptation if the evidence shows 
service-connected vision of 5/200 or less in both eyes; or 
the loss, or permanent loss of use of both hands.  38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2008).  The 
assistance referred to in this section will not be available 
to any veteran more than once.  38 U.S.C.A. § 2102.

The term loss of use of a hand or foot is defined as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2).

Examples under 38 C.F.R. §§ 3.350(a)(2) and § 4.63 of what 
constitutes loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Service connection is currently in effect for the residuals 
of shrapnel wounds to the right and left lower extremities, 
respectively rated as 30 percent and 0 percent disabling.  
Service connection is also in effect for a tender scar on the 
right calf, associated with the shrapnel injury of the right 
lower extremity, rated as 10 percent disabling.  There are no 
other service-connected disabilities.  The veteran does not 
have a permanent and total disability rating for any 
disability.

38 C.F.R. § 3.383 provides for compensation for the 
combination of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383 specifically provides for compensation where there is 
loss or loss of use of one hand or foot as a result of a 
service-connected disability and loss of or loss of use of 
the other hand as a result of a nonservice-connected 
disability, and for deafness in one service-connected ear and 
deafness in the other ear as a result of nonservice-connected 
disability.  38 U.S.C.A. § 1160(a)(3); (4) (West 2002); 
38 C.F.R. § 3.383(a)(3); (4) (2008).

The veteran contends that he is entitled to specially adapted 
housing or special home adaptation as a result of his 
service-connected residuals of shrapnel wounds to the lower 
extremities.  He asserts that his disabilities result in 
instability such that he is unable to walk unassisted.  He is 
required to use a quad cane or wheelchair within his home for 
locomotion.  Due to those limitations, he asserts that he 
should receive specially adapted housing or that his home 
should be specially adapted to enable him to locomote 
independently.

Treatment records dated from March 2002 to February 2003 
demonstrate that the veteran was diagnosed with idiopathic 
peripheral neuropathy manifested by increasing weakness and 
imbalance.  He had a history of falls as a result of his 
imbalance, although he had no history of falling when using a 
quad cane or walker.  He was repeatedly instructed to use a 
walker or quad cane due to his unsteady balance.  On 
examination in July 2002, the veteran requested that he be 
issued a motorized scooter.  He reported difficulty with 
balance but noted that he was able to take dance classes.  
Physical examination revealed 4/5 upper extremity strength, 
and 3+/5 lower extremity strength.  Range of motion was 
within normal limits.  Sensation in the lower extremities was 
determined to be decreased.  He was able to walk 25 feet on a 
level surface using a walker.  It was determined that his 
quality of life and level of independence would improve with 
the use of a motorized scooter.  He was accordingly issued a 
motorized scooter for home, yard, and community mobility.  

February 2003 records associated with physical therapy for 
the back show that he veteran reported a 10-year history of 
numbness in the feet and lower extremities that had gradually 
led to numbness in the anterior thighs.  He reported pain 
only occasionally in the lower extremities but stated that he 
had difficulty with balance, especially in the dark and after 
sitting for a while.  Examination revealed decreased 
strength, flexibility, sensation, and balance in the lower 
extremities, secondary to peripheral neuropathy.  He was 
scheduled for physical therapy to improve balance and 
strength.

In April 2003, the veteran presented for VA examination in a 
wheelchair.  He additionally carried with him a quad cane.  
He reported that he used a wheelchair at home, and a 
motorized device for extended locomotion outside the home.  
He stated that he required the use of those devices because 
he was unable to walk for extended lengths of time as a 
result of pain in his right leg, and that he additionally 
experienced weakness in the right leg, which caused problems 
with balance, resulting in falls.  

Physical examination of the right lower extremity revealed a 
two- and one-half-inch tender scar on the lateral aspect of 
the lower third of the right calf that was adherent to 
underlying tissue.  There was also a one-inch hypopigmented 
scar over the anterior aspect of the lower right leg, non-
adherent to underlying tissues.  Palpation of the fibula 
revealed some deformity.  There were no chronic skin changes, 
ulcerations, or breakdown.  The veteran was unable to stand 
on his right toes secondary to weakness within the right 
knee.  Examination of the right ankle revealed a non-
weightbearing range of motion of 0 degrees dorsiflexion and 
30 degrees plantarflexion.  Strength testing on plantar 
flexion measured 2/5.  There was evidence of adhesions with 
retraction of the skin on plantarflexion of the right foot.  
The ankle itself was determined to be stable.  X-ray 
examination of the right ankle revealed a slight amount of 
degenerative spurring at the areas of the Achilles tendon but 
was otherwise unremarkable.  There was some tenderness of the 
right knee at the proximal end of the fibula.  The range of 
motion of the right knee was 0 degrees extension to 100 
degrees flexion, with crepitation.  All ligaments within the 
knee were stable.  X-ray examination of the right knee 
revealed early degenerative changes but was otherwise 
unremarkable.

Examination of the left lower extremity revealed two 
nontender one-inch hypopigmented scars on the lower portion 
of the patella, not adhering to underlying tissues.  There 
were no chronic skin changes, ulcerations, or breakdown, and 
no evidence of loss of tissue beneath the scars.  The range 
of motion of the left knee was 0 degrees extension to 100 
degrees flexion.  All ligaments within the knee were stable.  
X-ray examination of the right knee revealed early 
degenerative changes but was otherwise unremarkable.

The impression was residuals of shrapnel wounds to the right 
leg and superficial scaring on the left knee.

In addressing the functional limitations of the right lower 
extremity secondary to his service-connected disability, the 
examiner stated that the veteran's inability to plantar flex 
the right foot repetitively without increased fatigue would 
prohibit him from being able to walk for extended periods of 
time.  His increased fatigability of the right ankle was 
manifested by decreased range of motion and decreased 
coordination.  

Clinical records dated in August 2003 show that the veteran 
reported a 5-year history of upper back pain that had no 
precise precipitating event.  Over the years, the pain had 
progressively worsened.  He described the pain as aching and 
cramping in nature, made worse by any activity, and 
alleviated by rest.  There was no radicular component of the 
pain.  He reported some relief with chiropractic treatment 
and physical therapy.  Physical examination revealed 
bilateral mild paraspinous spasms with positive trigger 
points on the left trapezius and upper thoracic paraspinous 
muscles.  Neurologic examination revealed 5/5 motor strength.  
There was decreased sensation to light touch and pinprick 
from both knees to feet.  Lower extremity deep tendon 
reflexes were 0, bilaterally.  There was no evidence of any 
significant muscle wasting.  The assessment was myofascial 
pain and peripheral neuropathy.  Trigger point injections 
were recommended, as well as additional evaluation for 
peripheral neuropathy.

On follow up evaluation in October 2003, the veteran reported 
that the trigger point injection he had received in August 
had helped.  He stated that he currently felt better than he 
had but that the pain had started to come back.  Examination 
of the back revealed bilateral symmetry and mild paraspinous 
muscle spasms.  There were positive trigger points on the 
left trapezius and upper thoracic paraspinal muscles, 
although less so in comparison to the August visit.  
Neurologic examination revealed 5/5 motor strength.  There 
was decreased sensation to light touch and pinprick from both 
feet to his knees.  Lower extremity deep tendon reflexes were 
0, bilaterally.  The assessment was myofascial pain and 
peripheral neuropathy.  

Records dated in December 2003 show that the veteran reported 
an increased frequency of falls.  He stated that he was able 
to walk "some," and that he had a walker that worked best 
on level ground.  On follow up in January 2004, the veteran 
reported experiencing back pain when using the walker due to 
having to bend over to use the walker.  He was issued a 
taller walker that required him to bend less.

A May 2004 statement for consideration of entitlement to VA 
Aid and Attendance filled out by the veteran's treating 
physician indicated that the veteran's complete diagnoses 
were poorly controlled hypertension, chronic lung disease, 
ataxia, arthritis, degenerative disc disease of the lumbar 
spine, and neuropathy of the lower extremities.  Due to 
neuropathy of the lower extremities, the veteran was not able 
to walk unaided.  He additionally required assistance in 
bathing and tending to other hygiene needs, but was able to 
feed himself and independently care for the needs of nature.  
He was not confined to a bed and was not able to sit up. He 
was not blind and was able to leave the house with a 
companion.  He did not require nursing home care.

In August 2004, the veteran underwent an EMG for a history of 
progressive difficulty walking over the last several years.  
His difficulties had begun with sensory loss and parasthesias 
in his feet and had progressed to sensory loss above the knee 
caps and weakness of the bilateral lower extremities.  He 
denied any difficulty with his hands, arms or fingers, except 
for sensory loss in the left fourth finger which occurred 
after a surgery for a Dupuytren's contracture.  He stated 
that he was unable to walk more than three feet without an 
assistive device and that he had fallen on numerous occasions 
due to his poor balance.  Nerve conduction studies revealed 
severe polyneuropathy, more axonal than demyelinative in 
nature.  With dense denervation on needle examination, 
additional polyradiculopathies were not ruled out.  

In September 2004, the veteran was evaluated for back pain 
complicated by peripheral neuropathy.  He reported a stocking 
glove type numbness from just above the knees to the toes, 
bilaterally.  He had decreased position sense throughout the 
left lower extremity.  Position sense was somewhat preserved 
on the right side, although there was sensory loss to 
pinprick and light touch in both lower extremities.  MRI of 
the lumbar spine showed severe stenosis at L2-L3, L3-L4, and 
L4-L5.  At least some of his symptoms were felt to be related 
to claudication syndrome associated with the lumbar stenosis.  
The veteran was able to walk 20 to 30 yards with his cane, 
with endurance significantly limited by his functional 
status.  He stated that his balance was worse at night.  The 
veteran had been instructed that there was nothing that could 
be done to improve his polyneuropathy, and although surgery 
for decompression of the spine might help his ambulation, it 
would not improve all of his symptoms.  The veteran elected 
to pursue surgery.  He underwent lumbar decompression surgery 
later that month.

Post-operative records dated in September 2004 show that the 
veteran was felt to be ambulating better than he had been 
prior to surgery.  He still, however, required the use of a 
wheelchair secondary to his polyneuropathy.  Records dated in 
November 2004 show similar findings.

In a December 2005 statement, the veteran's wife stated that 
without her assistance, the veteran would require assisted 
living.  She needed to assist the veteran to move him from 
one place in the house to another and to drive him wherever 
he needed to go.  Because the layout of their house involved 
rooms at different levels, home adapation was necessary in 
order for the veteran to be more independent.

The veteran underwent VA muscular examination in April 2005.  
At the time of the examination, the veteran complained of 
occasionally experiencing pain in the right fibula, where he 
had been hit with shrapnel, and stiffness in the left knee.  
His major concern, however, was poor walking balance.  He 
stated that he had undergone lumbar decompression surgery in 
September 2004 and that since then his balance while walking 
had improved somewhat.  He stated that he was able to get up 
from a chair and walk with a quad cane for a short distance 
with his wife standing by for safety.  He had a motorized 
wheelchair that he used for long distance travel.  His static 
balance in standing was good.  His dynamic balance, however, 
was marginal.  He at times would lose balance, which required 
that his wife be near at all times.  He was, however, able to 
don and doff shoes and socks without assistance, although he 
did this slowly.  

Physical examination revealed scars consistent with the April 
2003 examination.  There was no evidence of effusion of 
either knee.  On range of motion testing of the right knee, 
he had 0 degrees extension and 95 degrees flexion, actively, 
without crepitus.  Passively, he could further flex to 100 
degrees.  All ligaments were stable.  Examination of the left 
knee revealed 0 degrees extension and 100 degrees flexion, 
actively, without crepitus.  Passively, he could further flex 
to 105 degrees.  Repetitive movement of both knees did not 
result in any changes.  X-ray examination of the left knee 
revealed a mild degree of degenerative change with 
osteopenia.  X-ray examination of the right tibia/fibula 
revealed an old fracture deformity at the midshaft of the 
fibula bone with callus formation.  A mild narrowing of the 
right knee joint and a hypertrophy spur were also noted on 
the right knee.  The impression was residuals of a shrapnel 
wound to the right leg and superficial scar formation on the 
left knee.  The veteran was noted to have limitation of 
endurance and balance.  He required the use of a cane with 
extended walking due to his inability to dorsiflex his right 
foot.  The examiner stated that he would be expected to have 
additional limitation with flareups, although he was unable 
to estimate the additional loss of range of motion and amount 
of pain without resorting to speculation.  Based upon his 
functional status, the examiner determined that he would be 
precluded from any occupation that required walking or 
standing.

In a May 2005 addendum to the report of examination, the 
examiner clarified that based upon a review of the record, 
the findings were consistent with a conclusion that the 
veteran's service-connected disability of the right lower 
extremity amounted to loss of use of the right lower 
extremity.  However, the residuals of his organic diseases, 
including lumbar stenosis, degenerative brain disease, and 
polyneuropathy also affected his function and balance, and 
these conditions were unrelated to his service-connected 
disabilities.  Accordingly, he did not meet the medical 
criteria for a special home adaptation grant, or specially 
adapated housing.

The Board finds that given the veteran's particular service-
connected disabilities, he is not entitled to specially 
adapted housing assistance or a special home adaptation grant 
on the basis of visual or upper extremity disabilities, as he 
is not service-connected for a vision disorder or for any 
disabilities of the upper extremities, and the record does 
not reflect any serious impairments of vision or the upper 
extremities.  Additionally, the veteran is not entitled to 
specially adapted housing assistance or a special home 
adaptation grant on the basis of hearing loss, as he is not 
service-connected for hearing loss and the record does not 
reflect that he is deaf in either ear.  The question before 
the Board is thus whether the veteran has the loss, or loss 
of use of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  

Upon review of the clinical records dated from March 2002 to 
December 2004, and the reports of examination dated in April 
2003, May 2004, and May 2005, the Board finds no evidence 
confirming that the veteran has the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

While he has been shown to have loss of use of the right 
lower extremity secondary to his service-connected 
disability, the majority of the veteran's physical 
limitations appear to be related to his nonservice-connected 
polyneuropathy and disability of the lumbar spine.  While the 
veteran contends that his back disability is related to his 
service-connected residuals of shrapnel wounds, service 
connection for a back disability secondary to his service-
connected residuals of shrapnel wounds was denied in an 
August 2002 rating decision and the veteran did not appeal 
the decision.  It was determined at that time that there was 
no probative evidence demonstrating that his back disability 
was related to any service-connected disability or to his 
active service.  Additionally, on VA examination in 2005, the 
veteran was specifically found to meet the criteria only for 
loss of use of one extremity secondary to service-connected 
disability.  The residuals of his organic diseases, including 
lumbar stenosis, degenerative brain disease, and 
polyneuropathy also affected his function and balance, but 
these conditions were unrelated to his service-connected 
disabilities.  Thus, while the veteran's agility is certainly 
limited, he does not meet the criteria for loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, and he accordingly 
does not meet the criteria for specially adapted housing 
assistance or a special home adaptation grant.  

The Board therefore concludes that the criteria for 
entitlement to specially adapted housing assistance, and the 
criteria for a special home adaptation grant under 38 C.F.R. 
§ 3.809a have not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


